UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     The People of the State ofNew York,

                             Plaintiff,
                                                                                    18-cv-9812 (AJN)
                    -v-
                                                                                  OPINION & ORDER
     Debt Resolve, Inc., et al.,

                             Defendants.



ALISON J. NATHAN, District Judge:

          The Attorney General of the State ofNew York brings this civil enforcement action on

behalf of the People of the State of New York ("Plaintiff') against ten entities and two

individuals (collectively, "Defendants") who are involved in an allegedly fraudulent and

deceptive scheme targeted at consumers with student loan debt. According to Plaintiff,

Defendants' actions in marketing, selling, and financing programs that purportedly provide debt

relief services violate numerous provisions of state and federal consumer protection law. Ten of

the twelve Defendants 1 have moved to dismiss the Second Amended Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. For the following reasons, Defendants'

motions to dismiss are DENIED.

I.        FACTUAL BACKGROUND

          The Court takes the following facts, which are assumed to be true for the purposes of this

motion, from the operative complaint in this action. See, e.g., LaFaro v. NY. Cardiothoracic

Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009).


1
 As of the date of this Order, Defendants Hutton Ventures, LLC and Student Advocates, LLC have failed to appear.
The Clerk of the Court entered certificates of default against them on May 6, 2019. Dkt. Nos. 100, 101.

                                                       1
       Defendants are ten entities and two individuals who market, sell, and finance programs

that "claim to help student loan borrowers struggling with debt reduce or eliminate their federal

student loan debt." Dkt. No. 41 if 4. According to the Complaint, these programs are offered for

free from the federal government, but Defendants charge hundreds of dollars in fees in exchange

for enrollment in the programs. Id. if 6. The Complaint alleges that, in order to induce

consumers to purchase these services, Defendants make numerous misrepresentations, including

claims that "borrowers cannot apply on their own" for the services, that Defendants are "loan

experts," and/or are affiliated with the federal government, and "that the fees paid by borrowers

will be applied to pay their student loan balances." Id.   iii! 5-6.   In addition, the Complaint

alleges, Defendants provide "incomplete and harmful advice" concerning available options,

sometimes worsening borrowers' financial situations. Id. if 6. When borrowers agree to

purchase debt relief services from Defendants, they are required to pay a fee upfront. Id. if 9. In

some cases, borrowers are directed to enter into financing contracts with interest rates of as high

as 21 % in order to pay the fees. Id. if 11. As alleged, these financing agreements "claim[] to

provide open-ended credit," but in fact are closed-end credit plans. Id. if 14. This conduct has

been the subject of hundreds of consumer complaints to the Better Business Bureau ("BBB") and

the Consumer Financial Protection Bureau ("CFPB"). Id.        iii! 47, 205.
       In the Complaint, Plaintiff groups the Defendants by their roles in this allegedly

fraudulent scheme. Debt Resolve, Inc. ("Debt Resolve") and Hutton Ventures, LLC ("Hutton

Ventures") are categorized as "Owner Defendants." Debt Resolve is the majority owner of

Defendants Progress Advocates, LLC ("Progress Advocates"), and Student Loan Care, LLC

("Student Loan Care"). Dkt. No. 41if20. Hutton Ventures co-owns Defendant Student Loan

Care. Id. Defendants Progress Advocates, LLC ("Progress Advocates"), Progress Advocates



                                                 2
Group, LLC ("Progress Advocates Group"), Student Loan Care, LLC ("Student Loan Care"),

Student Loan Support LLC ("Student Loan Support"), and Student Advocates Team, LLC

("Student Advocates Team") are "Contracting Defendants," who enter into contracts with

borrowers for student loan debt-relief services. Id. 1124-29. The "Marketing Defendants,"

which include Student Advocates, LLC ("Student Advocates"), Student Advocates Group, LLC

("Student Advocates Group"), Student Advocates Team, and Student Loan advertise the debt-

relief services to consumers on behalf of Contracting Defendants. Id. 1130-35. The two

"Individual Defendants," Bruce Bellmare ("Bellmare") and Stanley E. Freimuth ("Freimuth"),

have occupied various leadership positions in Debt Resolve, Student Loan Care and Progress

Advocates. Id. 1149-51. Finally, Defendant Equitable Acceptance Corporation ("Equitable") is

the "Financing Defendant." Equitable drafts the financing plan agreements that borrowers enter

into to pay the fees charged by Contracting Defendants, and then purchases these agreements

from Contracting Defendants. Id. 1136-48.

       Plaintiff further alleges that the Owner Defendants, Contracting Defendants, and

Marketing Defendants, many of which share almost identical names, are interrelated companies.

See Dkt. No. 411119-51. Notably, eight of the Defendants share a principle place ofbusiness

with at least one other Defendant. Defendants Debt Resolve and Student Loan Care share a

principle place of business. Id. 119. Student Advocates Team, Progress Advocates Group,

Student Loan Support, Student Advocates Group, and Student Advocates all have the same

principle place of business, which they share with Progress Advocates, whose majority owner is

Debt Resolve. Id. In addition, with the exception of Student Loan Care, each Contracting

Defendant and Marketing Defendant either provided or received marketing services from no

fewer than three other Defendants. Id. 1124-35.



                                               3
       The Complaint alleges that the Individual Defendants are personally involved with the

management and day-to-day operations of several of the corporate Defendants. Defendant

Bellmare, who is the CEO of Debt Resolve, is alleged to have "reviewed the operations of Debt

Resolve's majority-owned Progress Advocates and Student Loan Care and the representations

that its Student Loan Advisors were instructed to make to borrowers." Dkt. No. 41if202.

Bellmare also "determined that Debt Resolve should ... continue to enter into Equitable Credit

Plans with borrowers." Id if 203. In addition, Bellmare "responded to individual borrower

complaints forwarded to him by the CFPB or State Attorneys General concerning deceptive

practices by Student Loan Care." Defendant Freimuth is the former CEO of both Debt Resolve

and Progress Advocates. Id if 50. Freimuth personally signed a Master Dealer Agreement with

Equitable during his tenure as CEO of Progress Advocates. Id if 209. This agreement "set the

terms for Equitable's purchases of the Equitable Credit Plans that Progress Advocates entered

into with ... borrowers." Id

II.    PROCEDURALBACKGROUND
       Plaintiff filed this action in state court on September 20, 2018. See Dkt. No. 1. On

October 24, 2018, Defendant Equitable removed the case to this Court with the consent of all

Defendants. Id Three groups of Defendants subsequently moved to dismiss, Dkt. Nos. 27, 34,

35, and Plaintiff filed an amended complaint on December 12, 2018, Dkt. No. 36. The operative

complaint in this action is the Second Amended Complaint ("the Complaint"), which Plaintiff

filed on December 24, 2018. Dkt. No. 41.

       The Complaint contains 18 counts against a total of 12 Defendants-ten entities and two

individuals. See id Plaintiff alleges that Defendants were engaged in a deceptive scheme to sell

debt-relief services to individuals with student loans in violation of New York Executive Law



                                                4
("Exec. Law")§ 63(12); New York General Business Law ("GBL") §§ 349-50; and the Credit

Repair Organizations Act ("CROA''), 15 U.S.C. § 1679. In addition, Plaintiff alleges that

Defendants used selling tactics that violate the Telemarketing Sales Rule, 16 C.F.R. § 310, and§

399 of the GBL, and enter into contracts with purchasers that violated New York Banking Law

("Banking Law")§ 14-a; New York General Obligations Law ("GOL") § 5-501; GBL Art. 28-

BB; and the Truth in Lending Act ("TILA"), 15 U.S.C. 1601 et seq. Finally, according to the

Complaint, Defendants failed to secure certain New York state licenses, as required by Banking

Law§§ 340, 492 and New York Personal Property Law ("PPL")§§ 402 or 413

       On January 25, 2019, two groups of Defendants moved to dismiss the Complaint in full;

one motion was filed by Debt Resolve, Inc., Bruce Bellmare, and Stanley E. Freimuth, Dkt. No.

57, and one motion was filed by Progress Advocates, LLC and Student Loan Care, LLC, Dkt.

No. 60. On February 5, 2019, Defendant Equitable Acceptance Corp. filed a motion to dismiss.

Dkt. No. 65. A fourth and final motion to dismiss was filed on March 8, 2019, by Defendants

Progress Advocates Group, LLC, Student Advocates Group, LLC, Student Advocates Team,

LLC, and Student Loan Support, LLC. Dkt. No. 80. All four motions to dismiss were fully

briefed as of May 1, 2019, and the Court held oral argument on May 15, 2019.

III.   LEGAL STANDARD

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts the

allegations in the Complaint as true and draws all reasonable inferences in favor of the non-

moving party. McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). To

survive a motion to dismiss, the complaint must include "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the



                                                  5
reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In other words, "the complaint's factual allegations must be enough

to raise a right to relief above the speculative level, i.e., enough to make the claim plausible."

Arista Records, LLC, v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Twombly, 550 U.S. at

555) (internal citations omitted). "Threadbare recital of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

IV.     DISCUSSION

        In their four motions, Defendants advance various overlapping arguments, which the

Court will group for convenience and address together as appropriate.

        A. Pleading Standard

                  1. Rule 9(b)

        All four sets of Defendants assert that Plaintiff must plead the facts in the Complaint with

particularity because the claims are based on allegations of fraudulent conduct. "Allegations of

fraud are subject to a heightened pleading standard" pursuant to Rule 9(b) of the Federal Rules of

Civil Procedure. Nakahata v. New York-Presbyterian Healthcare System, Inc., 723 F.3d 192,

197 (2d Cir. 2013). For claims subject to Rule 9(b) pleading, Plaintiff must "(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent."

Nakahata, 723 F.3d at 197 (quoting Mills v. Polar Molecular Co., 12 F.3d 192, 197-98 (2d Cir.

2013). "In addition, the plaintiff must allege facts that give rise to a strong inference of




                                                  6
fraudulent intent." Id. at 198 (emphasis in original). According to Defendants, Plaintiff has not

met this heightened standard, and therefore the Complaint must be dismissed.

       The Court concludes that the heightened standard is not applicable. The Second Circuit

has held that actions brought under statutory provisions, like GBL § 349, that do not require

proof of the same elements as common law fraud are "not subject to the pleading-with-

particularity requirements of Rule 9(b)." Pelman ex el. Pelman v. McDonald's Corp., 396 F.3d

508, 511 (2d Cir. 2005). None of the claims asserted by Plaintiff require a showing of the

elements of common law fraud. See generally Dkt. No. 71. As other courts have reasoned, Rule

9(b) by its terms applies only to "fraud or mistake," and therefore its application to claims

brought under consumer protection statutes is inappropriate, even if those claims have a

"deceptive dimension." See, e.g., Consumer Financial Protection Bureau v. Navient Corp.,

3:17-CV-lOl(RDM), 2017 WL 3380530 at *24 (M.D. Pa. Aug. 4, 2017).

       Indeed, Defendants fail to cite any cases in which a court found the heightened standard

for fraud to be required for claims that do not include intent or reliance as an element. See

Consumer Financial Protection Bureau v. RD Legal Funding, LLC, 332 F.Supp.3d 729, 769

(S.D.N.Y. 2018) ("Applying the same logic that the Court of Appeals has employed in

determining that claims under N.Y. GBL § 349 are not subject to Rule 9(b)'s heightened

pleading standards where the underlying conduct is not premised on a fraudulent scheme, the

Court concludes that NYAG's claim under N.Y. Executive Law§ 63(12) is also not subject to

this heightened pleading standard because the underlying conduct is premised on deceptive acts

or practices that do not include intent or reliance as an element of those claims.") (emphasis

added). Defendants have not argued that any claims brought by Plaintiff require a showing of




                                                 7
intent. Accordingly, the Court holds that the Complaint need only meet the Rule 8 pleading

standard.

                 2. Rule 8(a)

       Defendants argue in the alternative that the claims in the Complaint do not meet the more

generous pleading standard outlined in Rule 8(a) because Plaintiff has failed to identify which

specific Defendant committed each individual unlawful act. As a preliminary matter, this

argument overlooks the extensive individualized allegations contained in the Complaint; though

the scheme itself is complex and the relationships between the Defendants have changed over

time, it is nevertheless discernible from the Complaint which specific role each Defendant is

alleged to have played.

       However, the Court also concludes that Plaintiff has adequately pled facts suggesting that

Defendants (other than Equitable, whose specific liability is addressed below) operated as a

common enterprise. Where multiple corporate entities operate a "common enterprise," each of

the interrelated companies may be held liable for the actions of the other. See, e.g., F.TC. v. Tax

Club, Inc., 994 F. Supp. 2d 461, 469 (S.D.N.Y. 2014). As a result, complaints alleging the

liability of a common enterprise need not allege that each defendant committed a particular

unlawful act. See id (noting that there is "an exception" to the general rule that pleadings must

specify which Defendant allegedly committed which act "where multiple corporate defendants

operate a common enterprise") (internal quotation marks omitted). To determine whether a

common enterprise exists, courts consider factors such as "whether they (1) maintain officers and

employees in common, (2) operate under common control, (3) share offices, (4) commingle

funds, and (5) share advertising and marketing." F. TC. v. Consumer Health Benefits Ass 'n

(Consumer Health Benefits I), 10cv355l(ILG)(RLM), 2012 WL 1890242 at *5 (E.D.N.Y. May



                                                 8
23, 2012) (citing F.TC. v. Neovi, Inc., 598 F.Supp.2d 1104, 1116 (C.D. Cal. 2008)). No single

factor is dispositive. See id. at *8; see also Tax Club, 994 F. Supp. 2d at 469. Of course, at the

motion to dismiss stage, Plaintiff need only allege facts plausibly supporting the existence of a

common enterprise, not prove that such an enterprise in fact exists.

       Here, the Complaint alleges that the Owning, Marketing, and Contracting Defendants are

inter-related entities that operate in conjunction to carry out a common scheme. Specifically, the

Complaint alleges that each of the moving corporate Defendants (excluding Equitable) has

shared one of two principle places of business, and others have conducted business at the same

address; see Dkt. No.   41~~19-20;      that the two individual Defendants were each involved

managing at least two of the corporate Defendants, see id.       ~~   49-50; and that six of the corporate

Defendants share personnel, see id.      ~   69. Apart from Debt Resolve and Student Loan Care, each

of the Marketing and Contracting Defendants is alleged to have either provided or received

marketing services from at least three other entities within the scheme. See id.       ~~   24-35. This

includes Progress Advocates, which, along with Student Loan Care, is majority owned by Debt

Resolve, but shares a principle place of business with five other Marketing/Contracting

Defendants. See id. Moreover, the Complaint alleges that the entities, which have confusingly

similar names, followed "the same basic business model," and many have used nearly identical

scripts or contract language. Id.   ~   69. Critically, taking the allegations in the Complaint as true,

this business model relied on the entities working together as a unit to carry out the deceptive

scheme, performing various roles that have shifted between entities over time. See generally

Dkt. No. 41. Considering the "pattern and frame-work of the whole enterprise,'' the Court

concludes that the Complaint contains sufficient factual allegations suggesting the presence of

the factors listed above, as well as additional indicia of relatedness, to plead common enterprise



                                                      9
liability. Art National Mfrs. Dist. Co. v. Federal Trade Commission, 298 F.2d 476, 477 (2d Cir.

1962).

         Because the Court finds that Plaintiff has alleged that Defendants operated as a common

enterprise, the arguments advanced by Moving Defendants that the Complaint did not

sufficiently allege their involvement in various parts of the scheme are unavailing. See

Consumer Health Benefits, No. 10 Civ. 3551(ILG)(RLM), 2011 WL 3652248, at *5 ("Corporate

entities that operate in a common enterprise may be held liable for one another's deceptive acts

and practices."). For instance, the argument that some Defendants cannot face liability under the

Telemarketing Rule because it was the Marketing Defendants alone whom the Complaint alleges

solicited sales by telephone is, in the common enterprise context, without merit.

         In sum, the Court concludes that the Complaint pleads facts with sufficient specificity to

survive a motion to dismiss.

         B. Liability Under Credit Repair Regulations

         Some Moving Defendants argue that they cannot be held liable for violations of New

York state and federal statutes that regulate "credit repair" or "credit services" businesses

because the Complaint fails to allege that they meet the definition of such a business. See Dkt.

No. 61at16-20; Dkt. No. 80-1 at 15-17. The Court finds this argument unconvincing. First,

Defendants cite no authority for the proposition that credit repair services and debt relief services

are mutually exclusive. A credit repair organization is defined under CROA as "any person who

uses any instrumentality of interstate commerce or the mails to sell, provide, or perform (or

represent that such person can or will sell, provide, or perform) any service, in return for the

payment of money or other valuable consideration, for the express or implied purpose of (i)

improving any consumer's credit record, credit history, or credit rating; or (ii) providing advice



                                                 10
or assistance to any consumer with regard to any activity or service described in clause (i) .... " 15

U.S.C. 1679a(3) (emphasis added). The statutory definition of "credit services business"

contained in GBL is, in relevant part, identical. See GBL § 458-b(l).

         Plaintiff has alleged that Marketing Defendants informed borrowers during sales calls

that the services provided would "lower the amount of trade lines you have on your credit report

which would report as a positive on your credit." Dkt. No.      41~102.    Similarly, the Student

Advocates website contained the following language: "Improve Your Credit - Many of the

student loan borrowers we've worked with have seen dramatic improvements in their credit." Id.

~   102. At this stage of the litigation, these allegations are sufficient to suggest that Defendants

represented that their services had the purpose, at least in part, of improving borrowers' credit

scores, bringing Defendants within the purview of both CROA and the GBL regulations of credit

services businesses. See, e.g., Limpert v. Cambridge Credit Counseling Corp., 328 F. Supp. 2d

360, 365 (E.D.N.Y. 2004) (denying a motion to dismiss CROA claims where "drawing

reasonable inferences in Plaintiffs' favor ... , it may be proven that certain of Defendants

represented that they would re-establish their clients' spotty credit reports").

         The Court therefore declines to dismiss the claims for violations of CROA and GBL Art.

28-BB.

          C. Liability of the Non-Financing Defendants for Violations Related to Credit Plans

          Certain of the Moving Defendants argue that they cannot be held liable for claims

associated with flaws in the consumer credit plans described in the Complaint because it was

Equitable alone who provided the loans in question. See Dkt. No. 61at15; 22-24; Dkt. No. 81 at




                                                   11
14-15; 19-21. However, this argument overlooks Plaintiffs factual allegations concerning the

credit plans at issue.

         According to the Complaint, Equitable, the Financing Defendant, entered into agreements

with Progress Advocates, Progress Advocates Group, Student Advocates Team, and Student

Loan Care, wherein Equitable "agrees to purchase borrowers' contracts from these entities by

paying them the full amount of the contract as an upfront payment." Dkt. No. 41if91.

Thereafter, the borrowers' monthly payments are made to Equitable, rather than to the entities

providing the debt relief services. However, the Court infers from these allegations that it is the

Contracting Defendants who initially enter into the borrower contracts, even though those

contracts are subsequently purchased by Equitable. See id.; see also id.       iii! 74-80 (describing the
process by which Student Loan Advisors employed by the Marketing Defendants send borrowers

the credit plan on behalf of Contracting Defendants). These contracts, referred to as credit plans,

allegedly violate various statutory provisions because the interest rate charged is usurious, the

contracts themselves do not contain necessary disclosures, and the Defendants are not licensed to

issue loans. See id.     iii! 116-139.   In addition to describing Equitable's role in accepting consumer

payments, the Complaint alleges that prior to 2015, Defendants Progress Advocates, Progress

Advocates Group, and Student Loan Support received payments directly from consumers. See

id. if 85.

         On these facts, Plaintiff has pleaded causes of action against the common enterprise

Defendants-i.e., the non-Financing Defendants-for these violations. With respect to the usury

cause of action, New York law prohibits corporations and persons from "directly or

indirectly ... charg[ing], tak[ing], or receiv[ing]" money as interest in excess of the statutory

maximum rate. N.Y. GOL § 5-501(2). This language is broad, and encompasses conduct other



                                                       12
than directly collecting the interest. Accepting the allegations in the Complaint as true and

drawing all inferences in favor of Plaintiff, the right to relief under this provision against the

non-Financing Defendants-who allegedly enter into contracts with borrowers for loans at

usurious rates, even if another entity ultimately receives the interest payments-is more than

speculative. Similarly, given that the non-Financing Defendants send the contracts to consumers

and may be the entities that extend credit in the first instance, Plaintiff has sufficiently alleged

that their conduct, in addition to Equitable's, runs afoul of the disclosure and licensing

requirements of TILA and the New York PPL. Moreover, the allegations that certain non-

Financing Defendants issued loans directly to borrowers prior to 2015 are independently

sufficient to preclude dismissal of these claims in their entirety.

        At this stage, where all inferences must be drawn in favor of the non-moving party,

Plaintiff has sufficiently stated a claim that non-Financing Defendants can be held liable for the

allegedly unlawful aspects of the credit plans.

        D. Liability of the Individual Defendants

        In their motion to dismiss, filed jointly with Defendant Debt Resolve, Individual

Defendants argue that Plaintiff did not allege facts supporting their personal participation in the

illegal conduct described in the Complaint. See Dkt. No. 58 at 13-20. According to Individual

Defendants, "[p]ersonal liability may be imposed on a corporate officer or owner only for

misfeasance or malfeasance, i.e., at affirmative tortious act," and the Complaint alleges only

conclusorily that Bellmare and Freimuth had personal knowledge, or were in reckless disregard,

of the deceptive conduct described. Id. at 14 (internal quotation marks omitted).

        The Court disagrees. As a preliminary matter, Individual Defendants misstate the

standard for individual liability for the claims against them in this case. Under the New York



                                                   13
state statutes at issue here, "[ o]fficers and directors of a corporation may be held liable for fraud

if they participate in it or have actual knowledge of it." People by Abrams v. Apple Health &

Sports Clubs, Ltd., Inc. 599 N.E.2d 683, 686 (N.Y. 1992). Similarly, to state a claim for

individual liability under the TSR, Plaintiff must allege that the individual "(l) participated in the

acts or had authority to control the corporate defendant and (2) knew of the acts or practices."

F. TC. v. Medical Billers Network, Inc., 543 F.Supp.2d 283, 320 (S.D.N.Y. 2008).

        The Complaint contains specific allegations that, if true, establish a likelihood that

Bellmare and Freimuth were both aware of the deceptive scheme and directly participated in

aspects of it, or, at the very least, had authority to control some of the entities involved in the

common enterprise. As described above, Bellmare reviewed the operations of Defendants

Progress Advocates and Student Loan Care and the representations the Student Loan Advisors

were instructed to make to borrowers, personally determined that Debt Resolve should continue

entering into Equitable Credit Plans with borrowers, and responded to individual borrower

complaints. Freimuth oversaw the executive management of Progress Advocates and personally

signed an agreement with Equitable setting the terms for Equitable's purchase of the credit plans.

Moreover, both Bellmare and Freimuth served as CEO of Debt Resolve and participated in its

day-to-day operations, which is evidence of authority to control the company. See id.

("Authority to control the company can be evidenced by active involvement in business affairs

and the making of corporate policy, including assuming the duties of a corporate officer".)

(quoting F.TC. v. Amy Travel Service, Inc., 875 F.2d 564, 573-74 (7th Cir. 1989)); see also

Consumer Sales Corp. v. FTC, 198 F.2d 404, 407-08 (2d Cir. 1952).




                                                  14
        The specific factual allegations against Bellmare and Freimuth, taken as true, are

therefore sufficient to raise the right to relief above a speculative level, and their motion to

dismiss the Complaint is denied.

        E. Liability of Equitable

        Finally, Equitable argues that many of the claims against it must be dismissed, as Plaintiff

cannot establish Equitable's vicarious liability for the alleged misrepresentations and statutory

violations of the other Defendants under either of two theories advanced in the Complaint.

Equitable contends that: (1) the so-called "Holder Rule," which preserves a consumer's right to

assert available legal claims and defenses against the purchaser of a credit contract, does not

create a cause of action, and (2) the statutory provisions at issue do not provide for aiding and

abetting liability. See Dkt. No. 52-1 at 8-20. However, for purposes of deciding this motion, the

Court need not reach the question of whether Equitable can be held vicariously liable under these

theories because the Court concludes that Plaintiff has sufficiently pled Equitable's direct role in

the fraudulent scheme.

        In the Second Circuit, "a defendant may be held liable for engaging in deceptive practices

and acts if, with knowledge of that deception, it either directly participates in a deceptive scheme

or has the authority to control the deceptive content at issue." F. T. C. v. LeadClick Media, LLC,

838 F. 3d 158, 168 (2d Cir. 2016). Accordingly, even if Equitable did not itself create the

deceptive content used by Marketing Defendants to lure borrowers to enter into the credit plans,

Plaintiff can still establish liability for the deceptive scheme by showing that Equitable




                                                  15
"engage[d] in deceptive acts or practices that are injurious to customers with at least some

knowledge of the deception." Id at 169-70.

       In this case, Plaintiff asserts that Equitable provided the financing to consumers to allow

them to purchase debt relief services of dubious value peddled by the other Defendants, who

affirmatively misrepresent various attributes of the services. The plans, moreover, allegedly lack

required disclosures and require consumers to pay Equitable usurious interest rates. Equitable's

alleged actions are thus directly injurious to the consumers who enter into the credit plans. See

Dkt. No. 41iii!6-12 (describing the harms suffered by borrowers who purchase debt relief

services, many of whom financed the purchases through Equitable). In addition, the Complaint

adequately alleges that Equitable was on notice of the fraudulent nature of the scheme. First,

Equitable "received hundreds of complaints from the BBB, the CFPB, and other sources over the

past several years, which describe in detail the illicit practices of Marketing and Contracting

Defendants" alleged in the Complaint. Id    if 47.    Second, as alleged, Equitable's own payments

to Contracting Defendants constituted illicit upfront payments. See id    if 103.   And third, the fact

that Contracting Defendants charged over $1,000 for services allegedly available to the

consumers for free, if proven, could constitute notice to Equitable that the transactions were

induced by deception. See State v. ITM, Inc., 52 Misc. 2d 39, 51-52 (Sup. Ct. N.Y. Cnty. 1996).

This is enough, at this point in the proceedings, for Plaintiffs claims against Equitable to

survive. Cf FTC. v. Neovi, Inc., 604 F.3d 1150, 1157 (9th Cir. 2010) (holding a corporate

defendant liable at the summary judgment stage based on a showing that it "engaged in a practice




                                                     16
that facilitated and provided substantial assistance to a multitude of deceptive schemes," despite

having "reason to believe" that a fraud was occurring).

       Accordingly, for these reasons and the reasons stated above, Equitable's motion to

dismiss is denied.

V.     CONCLUSION

       Having considered the arguments made in the four pending motions to dismiss, the Court

DENIES these motions in full. A status conference is hereby scheduled for July 26, 2019, at

2:45 p.m. The parties shall meet and confer and submit a status update by no later than one week

prior to the conference.

       This resolves Dkt. Nos. 57, 60, 65, and 80.



        SO ORDERED.

Dated: July  :? ,
               2019
       New York, New York



                                                     United States District Judge




                                                17
